386 So. 2d 1304 (1980)
VILLAGE OF ROYAL PALM BEACH, a municipality of the State of Florida, Appellant,
v.
HOME BUILDERS AND CONTRACTORS ASSOCIATION OF PALM BEACH COUNTY et al., Appellees.
No. 79-1538.
District Court of Appeal of Florida, Fourth District.
August 20, 1980.
Rehearing Denied September 22, 1980.
Herbert P. Benn of Blank, Williams & Benn, West Palm Beach, for appellant.
John W. Dell of Dell & Casey, P.A., West Palm Beach, for appellees.
*1305 PER CURIAM.
We adopt the findings of fact and conclusions of law contained in the final judgment from which this appeal is taken and affirm on the authority of Broward County v. Janis Development Corporation, 311 So. 2d 371 (Fla. 4th DCA 1975), and Coe v. Broward County, 358 So. 2d 214 (Fla. 4th DCA 1978).
AFFIRMED.
ANSTEAD, HERSEY and GLICKSTEIN, JJ., concur.